OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition containing three charges of professional misconduct against him. After a hearing at which the respondent withdrew his answer and admitted the allegations, the Special Referee sustained all three charges. The Grievance Committee now moves to confirm the Special Referee’s report. The respondent has submitted no papers in response to the Grievance Committee’s motion.
Charge One alleges that the respondent failed to comply with the lawful demands of the Grievance Committee in connection with its investigation into allegations of professional misconduct in violation of Code of Professional Responsibility DR 1-102 (A) (5) and (8) (22 NYCRR 1200.3 [a] [5], [8]). By letter dated March 2, 1995, the respondent was advised that the Grievance Committee had received a complaint from Kurt Walters, alleging professional misconduct. The letter requested that the respondent submit a written answer within 10 days, and he failed to do so. By letter dated April 13, 1995, the respondent was again directed to submit a written answer within 10 days, and he again failed to comply.
Charge Two alleges that the respondent failed to comply with the lawful demands of the Grievance Committee in connection with its investigation into allegations of professional misconduct in violation of Code of Professional Responsibility DR 1-102 (A) (5) and (8) (22 NYCRR 1200.3 [a] [5], [8]). By letter dated March 3, 1995, the respondent was advised that the Grievance Committee, sua sponte, commenced an investigation because of his alleged failure to re-register as an attorney with the Office of Court Administration. The letter requested that the respondent submit a written answer within 30 days, and he failed to do so. By letter dated April 13, 1995, the respondent was directed to submit a written answer within 10 days, and he again failed to comply.
Charge Three alleges that the respondent failed to comply with the lawful demands made by the Grievance Committee in connection with its investigation into allegations of professional misconduct in violation of Code of Professional Responsi*128bility DR 1-102 (A) (5) and (8) (22 NYCRR 1200.3 [a] [5], [8]). By letter dated May 25, 1995, the respondent was advised that the Grievance Committee, sua sponte, had commenced an investigation because of his alleged failure to cooperate in two investigations into allegations of professional misconduct. The letter requested that the respondent submit a written answer to these allegations, as well as to the two prior complaints of professional misconduct, within 10 days. The respondent failed to submit the requested answers. By letter dated June 26, 1995, the respondent was directed to submit written answers within 10 days, and he again failed to comply.
Upon review of all of the evidence, we find that the respondent is guilty of the misconduct set forth in the petition. Accordingly, the Grievance Committee’s motion to confirm the report of the Special Referee is granted.
In determining the appropriate measure of discipline to impose, we have considered the respondent’s mental and emotional health and the absence of any prior disciplinary history. Under the totality of circumstances, the respondent is reinstated to the practice of law, effective immediately, and is censured for his professional misconduct.
Mangano, P. J., Bracken, Rosenblatt, Miller and Pizzuro, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Stephen LiMandri, is reinstated to the practice of law, effective immediately, and thereupon is censured for his professional misconduct.